Case 1:20-cv-05927-RMB-KMW Document 14 Filed 08/19/20 Page 1 of 1 PageID: 118


                             BROWN & CONNERY, LLP
                                          ATTORNEYS AT LAW
                                      360 HADDON AVENUE
                                   WESTMONT, NEW JERSEY 08108
                                            (856) 854-8900
                                          FAX (856) 858-4967
Susan M. Leming, Esq.
sleming@brownconnery.com

                                          August 19, 2020




 Via ECF
 Honorable Renée Marie Bumb, U.S.D.J.
 United States District Court of New Jersey
 Mitchell H. Cohen U.S. Courthouse
 1 John F. Gerry Plaza, Room 2040
 Camden, NJ 08102-2040

 Re:       The Colby Restaurant Group, Inc., et al. v. Utica National Insurance Group, et al.,
           Civil Action No. 1:20-cv-05927-RMB-KMW

 Dear Judge Bumb:

         We represent Defendants in the above-referenced matter. On August 14, 2020, pursuant
 to this Court’s June 10, 2020 Order (Dkt. # 8), Plaintiffs advised the Court that the Judicial Panel
 on Multidistrict Litigation denied transfer of this case. (Dkt. # 11). Defendants join in Plaintiffs’
 request that the Court lift the stay. In addition, for the reasons set forth in Defendants’ pre-
 motion letter (Dkt. # 3), we respectfully request a pre-motion conference at the Court’s earliest
 convenience, or alternatively, permit Defendants to file a motion to dismiss pursuant to Rule
 12(b)(6), for the October 5, 2020 motion day.


                                                       Respectfully submitted,

                                                       BROWN & CONNERY, LLP

                                                       /s Susan M. Leming
                                                       Susan M. Leming


 cc: All counsel of record (via ECF)




 7AE9171
